Oliver, Chief Judge:
This appeal for reappraisement is limited to the merchandise identified on the invoice as friction cars number 160, exported from Germany and entered at the port of New York.
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of these so-called friction cars number 160 is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for these articles is “$4.25 per dozen, ex-factory, plus the cost of cartons and packing,” and I so hold. Judgment will be rendered accordingly.